 BOSTON QUILTINGCORP.AND NAT'L WADDING CO., INC.491.eludes the idea of service which is privatein itsnature "disnot tobe obtained by the public."16[Emphasis supplied.]It is thus clear that the nature of the Employer's service is privaterather than public and that accordingly, theJonesborostandardsrather than theGreenwich Gasstandard are- applicable. If theJones-borostandards are reasonable as the majorityasserts,how can it bea reasonableaction to refuse to apply them?The Supreme Court has already exploded the basicpremise onwhich the majority decision rests-that the business of furnishingspace, water, light, and power to manufacturers engaged in producinggoods for interstate commerce does not have the pronounced effect oncommercewhich would justify theassertionof jurisdiction.We havealso shown that the sale of water, steam, and electricityalonewarrantsthe assertion of jurisdiction under theJonesborostandard and themajority's effort to rebut that fact by the claim that the Employermust meet the public utility standard has no legal foundation.Wehave also noted the absence of any rationaleor reasoningto supportthe majority's fiat that the office building standard is appropriate forindustrial properties and that the latter do not have sufficient impacton interstatecommerceto warrant the Board in continuingto exer-cise its discretion to assert jurisdiction over them. Inasmuch as thisdecision goes beyond the 1954 standards in restrictingevenfurtherthe Board's jurisdiction, it is pertinent to point out that there is noadministrative necessity for the Board to go further and to curtailor deny the use of its facilities in this importantarea.Our experienceunder the more restrictive 1954 standards and with the caseload whichthose standards yield demonstrates that the Board's existing personneland machinery could easily handle morecasesthan the 1954 standardsproduce.Employers, employees, and unions who have urged theBoard to makeits processesavailable to them are being needlesslydenied the benefits of the Act, as are the parties to this case.We thusfind it paradoxical for the Board at this time to announcea new juris-dictional standard in this area which further restricts the coverageof the Act.What is clearly indicated at this time is not new restric-tions on jurisdiction, but furtherliberalization.se SpringfieldGas ea Electric Co. v. City of Springfield,126 N. E. 739, 745,292 111. 236.Boston Quilting Corporation and National Wadding Co., Inc.andIndustrial Trades Union of America,Petitioner.CaseNo.1-RC-4122.February 17, 1956DECISION AND ORDERUpon a petition filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Herbert N. Watterson, hear-115 NLRB No. 78. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDmg officer.The hearing officer's rulings made at the hearingare freefrom prejudicialerror andare hereby affirmed.'Upon the entire record inthis case, the Board finds :1.Each Employer is engaged in commerce within themeaning ofthe National Labor Relations Act.2.The labororganizationsinvolved claim to represent certain em-ployees of the Employers.3.No questionaffectingcommerce exists concerning the representa-tion of employees of the Employers within the meaning ofSection 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons :Until May 1955, when theymoved to a singlebuilding in Woon-socket, Rhode Island, the Employers occupiedseparate premises inNorfolk, Massachusetts.TextileWorkers Union of America, AFL-CIO, represented the employees of both companies in separate units.On June 22,1955, the Petitioner wrote a letter to the National WaddingCompany, which was received by the latter on the following day,claiming bargaining rights for employees.The Employers acknowl-edged that they understood that this claim of representation, althoughaddressed to only one of the Employers, was intended to cover the em-ployees of both companies.On June 29 and 30,1955, respectively, eachof the Employers signed a separate collective-bargainingagreementwith the UTWA, after a cross check of authorization cards by theRhode Island Labor Relations Board had shown that the UTWAhad cards signed by a majority of the employees of each Employer.The wage provisions of these contracts will terminate on February 1,1957, all other provisionsa year later.On July 5, 1955, the Petitionerfiled a representation petition with the Board claiming that the em-ployees of both Employers constitute a single appropriate unit.How-ever, the Petitioner did not submit a showing that it had been desig-nated by at least 30 percent of the employees in the unit claimed tobe appropriate until after July 15, 1955, or more than 10 days afterthe Petitioner had made its initial claim of representation.'TheEmployers and the UTWA contend that the collective-bargainingagreementswhich they signed on June 29 and 30 are bars to the presentproceeding.In theGeneral Electric X-Ray 2case, the Board found that theprevious practice of permittinga "mere nakedclaim ofrepresenta-tion . . . to defeat, without limitationas to time, asubsequent but'The healing officer referred to the Board the motions of the Employers and UnitedTextileWorkers of America, AFL-CIO, herein called the UTWA,to dismissthe petition.Foi thereasons statedhereinafte ,the motions to dismiss are hereby granted2 Section 101 16 of the I;eni d'v Statements of Procedure requires that "the petitionermust supply,within 48 hours after filing but in no event later than the last day on whichthe petition might timely be filed,evidence of representation."The petitioner must ordi-naiily submit evidence that it"has been designated by at least 30 percent of the em-ployees " Section 101 17, idJGeneral ElectricX-Ray Oorpoiation,07 NLRB 997 PAN AMERICAN WORLD AIRWAYS, INC.493otherwise valid collective agreement" impaired the collective-bar-gaining process.By taking advantage of the old rule, claimantswithout representation strength were able to "play the role of dog-in-the-manger, and indefinitely to frustrate collective bargaining."Toobviate these undesirable effects, the Board adopted what is nowknown as theGeneral Electric X-Rayrule, namely, that "where apetition is filed more than 10 days after the assertion of a bare claimof representation, and no extenuating circumstances appear, an agree-ment, otherwise valid, which is executed in the interval should beheld to constitute a bar."However, unless it is accompanied by therequisite showing of interest, or this showing is furnished within thelimited time prescribed by the Board's Statements of Procedure,4 thepetition is nothing more than another "naked claim of representa-tion."To give effect to such a petition merely because it was filedwithin 10 days of the first unsupported claim would defeat the salu-tary purpose of theGeneral Electric X-Rayrule.In the present case, the Petitioner did not furnish the requisite 30percent showing-of-interest in the unit claimed to be-appropriateuntil more than 10 days after the filing of the petition, and more than20 days after it had made the claim of representation.We find that,in these circumstances, the petition filed on July 5 cannot operate soas to prevent the contracts of June 29 and June 30 from being bars.Accordingly, we shall dismiss the petition.[The Board dismissed the petition.]4 Section 101.16,supra.PansionandInternational Association of Machinists, AFL-CIO,PetitionerPan American World Airways, Inc. Guided Missiles Range Divi-sionandInternational Union, United Plant Guard Workers ofAmerica, Petitioner.Cases Nos. 10-RC-3208 and 10-RC-3975.February 17,1956DECISION AND ORDERUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, hearings were held before John C. Carey, hearing of-ficer.The hearing officer's rulings made at the hearings are free fromprejudicial error and are hereby affirmed.Upon the entire record in these cases, consolidated for purposes ofdecision, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.115 NLRB No. 76.